AMENDMENT AND Acknowledgement OF TERMINATION OF

AMENDED AND RESTATED ADVISORY AGEEMENT

 

This AMENDMENT AND Acknowledgement OF TERMINATION OF AMENDED AND RESTATED
ADVISORY AGREEMENT (this “Amendment”) is entered into as of March 1, 2012 by and
among American Realty Capital Trust, Inc., a Maryland corporation (the
“Company”), American Realty Capital Operating Partnership, L.P., a Delaware
limited partnership (the “OP”) and American Realty Capital Advisors, LLC, a
Delaware limited liability company (the “Advisor”).

 

RECITALS

A. WHEREAS, the parties hereto are party to that certain Amended and Restated
Advisory Agreement, dated June 2, 2010 (the “Agreement”), pursuant to which the
day-to-day business and affairs of the Company are managed by the Advisor.

B. WHEREAS, the Company is contemplating the internalization of its management,
in connection with which the Company and the OP desire to terminate the
Agreement, as a result of which the Company will become a self-administered and
self-advised REIT.

C. WHEREAS, (i) pursuant to Section 17 of the Agreement, the parties hereto
desire to amend the Agreement and (ii) pursuant to Section 16 of the Agreement,
the Company and the OP desire to provide to the Advisor notice of termination of
the Agreement.

AGREEMENT

In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.Amendment of the Agreement.



(a) Section 1 of the Agreement is hereby amended by adding the following new
definitions in appropriate alphabetical order:

““Extension Period” shall have the meaning set forth in Section 16.”

““Internalization Date” shall mean March 1, 2012.”

““Post-Internalization Period” shall mean the period following the
Internalization Date through and including the Termination Date.”

““Termination Date” shall mean April 30, 2012.”

(b) Section 11(a)(ii) of the Agreement is hereby deleted and replaced in its
entirety with the following:

“(ii) Asset Management Fee. The Advisor or its Affiliates shall receive an asset
management fee (the “Asset Management Fee”) in the form of a yearly fee equal to
1% of the contract purchase price of all the properties payable quarterly in
advance, on January 1, April 1, July 1 and October 1 based on assets held by the
OP on that date, adjusted for appropriate closing dates for individual property
acquisitions; provided, however, that in respect of the Post-Internalization
Period, the Company shall pay to the Advisor an Asset Management Fee in the
amount of $3,600,000.00, together with any accrued but unpaid fees, on or prior
to the Internalization Date, payable in cash, by wire transfer of immediately
available funds to an account designated in writing by the Advisor; provided,
further, however, that in respect of each Extension Period, the Company shall
pay to the Advisor, in advance on or prior to the first day of each Extension
Period, an additional Asset Management Fee in the amount of 0.083% of the
contract purchase price of all the properties owned, directly or indirectly, by
the Company or the OP, at the end of the immediately preceding month.”



1

 

 

(c) Section 11 of the Agreement is hereby amended by inserting the following new
clause (c):

“c. Post-Internalization Period and Extension Period Payments. The parties
hereto agree that the amounts payable pursuant to Section 11(a)(ii) in respect
of the Post-Internalization Period and any Extension Period are the only amounts
payable by the Company or the OP pursuant to this Agreement following the
Internalization Date and that neither the Advisor nor any of its Affiliates
shall be entitled to any other fees or amounts that are otherwise payable by the
Company or the OP pursuant to this Agreement following the Internalization Date;
provided, however, this shall not prohibit the Advisor or its Affiliates from
earning the subordinated incentive fee to the extent it is entitled to do so
under the Charter.”

(d) Section 16 of the Agreement is hereby amended by adding the following text
at the end thereof:

“Notwithstanding the foregoing, the parties hereto agree that the Company shall
have the right, in its sole and absolute discretion, to extend the Termination
Date for up to three (3) consecutive one-month periods (each such one-month
period, an “Extension Period”) by providing prior written notice to the Advisor
at least five (5) business days prior to the then applicable Termination Date.

2.Notice of Termination of the Agreement. Pursuant to and in accordance with
Section 16 of the Agreement, as amended hereby, the Company and the OP hereby
provide to the Advisor notice of termination of the Agreement and the Advisor
acknowledges receipt thereof. The parties hereto agree that, subject to Section
1(d) above, effective at 5:00 p.m., Eastern Time, on the Termination Date, with
no further action necessary by any party, the Agreement shall automatically
terminate in its entirety and be of no further force or effect.

 

3.Miscellaneous.

 

(a) Limited Effect. Except as otherwise specifically set forth in this
Amendment, all other terms and conditions of the Agreement shall remain in full
force and effect.

 

(b) Entire Agreement. The Agreement and this Amendment supersede all prior
agreements between the parties with respect to the subject matter thereof and
constitute a complete and exclusive statement of the terms of the agreement
between the parties with respect to the subject matter thereof.

 

(c) Governing Law. This Agreement will be governed by the internal laws of the
State of New York.

 



2

 



 

(d) Construction. The parties have participated jointly in the drafting of this
Amendment, and each party was represented by counsel in the negotiation of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Amendment.

 

(e) Waiver of Legal Conflicts. Each of the parties hereto acknowledges and
agrees that, at their request, Proskauer Rose LLP acted as counsel to all such
parties in connection with this Amendment. Accordingly, each of the parties
agrees to, and does, waive any conflict of interest which may be deemed to arise
as the result of such representation and agrees not to seek to disqualify or
otherwise prevent Proskauer Rose LLP from representing the other parties hereto
(or any other clients of Proskauer Rose LLP) in any matters by reason of its
work on, or representation of, such party in connection with this Amendment or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 4(d) as a third party
beneficiary hereof.

 

(f) Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile which shall be deemed originals.

 

(g) Definitions. Capitalized terms used but not defined herein have the meanings
ascribed to them in the Agreement.

 

*****



3

 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

      AMERICAN REALTY CAPITAL TRUST, INC.       By: /s/ William M.
Kahane                                     Name: William M. Kahane   Title:  
President and Chief Executive Officer                   AMERICAN REALTY CAPITAL
OPERATING PARTNERSHIP, L.P.       By:  AMERICAN REALTY CAPITAL TRUST, INC.,  
        Its general partner       By: /s/ William M.
Kahane                                       Name: William M. Kahane   Title:  
President and Chief Executive Officer                   AMERICAN REALTY CAPITAL
ADVISORS, LLC       By: AR CAPITAL, LLC,           Its sole member       By: /s/
Nicholas S. Schorsch                                       Name: Nicholas S.
Schorsch   Title:  Manager





 

